Citation Nr: 0840564	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-17 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Whether new and material evidence has been received to 
reopen service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
January 1972. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACTS

1.  There is no evidence of tinnitus in service, continuous 
symptoms of tinnitus after service, or competent evidence of 
record diagnosing tinnitus or attributing tinnitus to active 
service.

2.  There is no competent evidence of record diagnosing a 
current left ankle disability or attributing a current 
disability to any in-service injury or disease, including in-
service treatment for Achilles tendonitis.

3.  Service connection for bilateral hearing loss was denied 
in an April 2003 rating decision, which found no current 
hearing loss disability as defined by VA; the veteran was 
notified of the determination, and did not perfect a timely 
appeal to the decision.  

4.  Evidence associated with the claims file since the final 
April 2003 rating decision regarding bilateral hearing loss 
is cumulative and redundant, does not relate to an 
unestablished fact of current disability of hearing loss that 
is necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  A left ankle disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  Evidence received since a final April 2003 rating 
decision denial of service connection for bilateral hearing 
loss is not new and material; therefore, the requirements to 
reopen service connection for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Review of the 
record reveals that all appropriate notice and development 
has been accomplished.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of July 2004 and March 2006 provided pertinent notice 
and development information.  The letters sent to the veteran 
regarding his application to reopen claim for service 
connection for bilateral hearing loss disability, especially 
the July 2004 letter, essentially comply with the guidance 
for reopening claims in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, a VA examination has been provided, and VA treatment 
records were obtained.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for tinnitus.  In 
the absence of evidence of current diagnoses of tinnitus and 
lack of evidence of medical treatment for tinnitus in service 
or within a reasonable time subsequent to the veteran's 
military service, the Board finds that any medical opinion 
would be based on pure speculation.  See 38 C.F.R. § 3.102 
(service connection may not be predicated on a resort to 
speculation or remote possibility).  See Charles v. Principi, 
16 Vet. App. 370 (2002). 

Moreover, the veteran is represented by a service 
organization, and in numerous documents has been informed of 
what he needed to substantiate his claims.  He has taken 
active part in identifying evidence and obtaining it as 
appropriate.  There is no showing that there is additional 
evidence that should be obtained, or that additional notice 
that should be provided.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains the veteran's 
contentions, service medical records, as well as, post 
service VA medical records. 

Service Connection Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Further, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service Connection for Tinnitus

A grant of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  However, the record does not support a 
conclusion that the veteran has tinnitus.  Without proof of 
current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

In this regard, the service treatment records do not show 
chronic tinnitus in service.  In fact, the service treatment 
records are negative for any evidence of complaints, 
findings, or diagnosis regarding tinnitus.  There is also no 
evidence of continuous symptoms of tinnitus after service. 
Further, a review of the claims file, which includes VA 
medical records, does not reveal that the veteran has 
reported any complaints regarding tinnitus.  The veteran 
filed a service connection claim with VA in 2002 for multiple 
claimed disorders, but did not list or mention tinnitus.

Moreover, the competent evidence of record does not include 
any medical statements or opinions that show the presence of 
tinnitus.  A VA audiological examination was conducted in 
December 2002.  The report does not show that the veteran 
complained of tinnitus, and tinnitus was not diagnosed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Ankle Disorder

The veteran contends that service connection is warranted for 
a left ankle disability.  The service treatment records show 
that the veteran received treatment for Achilles tendonitis 
in June 1970.  

The competent evidence does not demonstrate a current 
diagnosis of a left ankle disability, or that the claimed 
current symptoms of disability are related to the in-service 
treatment for Achilles tendonitis.  An April 2008 VA 
examination reflects the VA examiner's diagnosis of current 
disability of left shin splint affecting Muscle Group XII.  
According to the Rating Schedule, Muscle Group XII affects 
dorsiflexion, extension of the toes, stabilization of the 
arch and involves the anterior muscles of the leg.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5213.  The examiner opined 
that the currently diagnosed left shin splint is not caused 
by or the result of the in-service Achilles tendonitis.  The 
VA examiner added that there is no anatomic or physiologic 
relationship between shin splints and Achilles tendonitis, 
and that shin splints are a problem with the anterior 
tibialis muscle while Achilles tendonitis involves 
inflammation of the tendon of the gastrocsoleus complex.  

Consequently without competent evidence of a current left 
ankle disability, or competent evidence of a nexus between 
his left Achilles tendonitis and a current disability, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a left ankle disability.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Reopening Service Connection for Bilateral Hearing Loss

Service connection for a bilateral knee disability was denied 
by the RO in April 2003.  It was held that that audiometric 
finding did not meet the criteria for current hearing loss 
disability as defined by VA (38 C.F.R. § 3.385).  The 
appellant was notified, filed a timely notice of 
disagreement, and the RO issued a statement of the case, and 
even a supplemental statement of the case; however, the 
veteran did not file a timely substantive appeal following 
issuance of the statement of the case.  For this reason, the 
April 2003 rating decision denial of service connection  
became a final decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103 (2008). 

In June 2004, the veteran filed an application to reopen 
service connection for a bilateral hearing loss disability.  
In December 2004, the RO determined that new and material 
evidence had not been received to reopen service connection 
for a bilateral hearing loss disability.  

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

After a review of all the evidence, the Board concludes that 
new and material evidence has not been received to reopen 
service connection for hearing loss.  The basis for the April 
2003 prior final rating decision denial of service connection 
for hearing loss was that there was no showing of current 
hearing loss disability as defined by VA.  The additional 
evidence received in this case since the April 2003 rating 
decision still does not include competent evidence 
demonstrating a current hearing loss disability according to 
VA standards at 38 C.F.R. § 3.385.  The additional evidence 
does not show that the veteran has impaired hearing so that 
the auditory thresholds at any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 or greater; or impaired hearing 
so that the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test that are less than 94 percent.  38 C.F.R. 
§ 3.385. 

While the veteran has maintained that he now has a bilateral 
hearing loss, there is still no competent evidence of record 
to demonstrate current hearing loss disability.  The evidence 
associated with the claims file since the final April 2003 
rating decision regarding bilateral hearing loss is 
cumulative and redundant, does not relate to an unestablished 
fact of current disability of hearing loss that is necessary 


to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.  For these reasons, 
reopening of service connection for bilateral hearing loss 
must be denied.


ORDER

Service connection for tinnitus is denied.

Service connection for a left ankle disorder is denied.

New and material evidence has not having been received, the 
claim to reopen service connection for bilateral hearing loss 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


